Title: To George Washington from John Stark, 27 December 1781
From: Stark, John
To: Washington, George


                        
                            My Dear Sir
                            Albany 27th December 1781.
                        
                        Altho I am not the first that have addressed you, on account of the late glorious and unequaled success at
                            Virginnia, yet be assured that I am not behind the others in the high opinion entertain of the important & very
                            essential service rendered my country by your capital acquisition. British standards will no more be the terror of
                            neighbouring nations, nor will their arms in future be deemed invincible, you have taught them the road to submission, and
                            have manifested to the world that they are vulnerable, and no doubt the warlike nations with whom they are at varience,
                            stimulated by your example, will give them further proofs of their inability to trample on the laws of equity justice,
                            and liberty, with impunity. I hope this may be the case, and that they may shortly be brought to a sense of their duty,
                            and relinquish to us the invaluable blessings that the great power of omnipotence has placed in our view, and have our
                            country once more to taste the sweets of, and enjoy a tranquill peace.
                        My exile has not be attended with any very interesting events—The Enemy to be sure came as far as
                            Ticonderoga, but when they became acquainted with the alacrity with which the militia turned out to defend their country,
                            they returned with shame and disgrace without striking a blow on the northern frontiers; but the mohawk river felt some of
                            the effects of their inveterate malice; however by the timely interposition of Colonel
                            Willet they were drawn from that country with indignity, but as the particulars must
                            have come to your knowledge before now, I shall not give you the trouble of reading them here.
                        During the time that the Enemy were hovering about Ticonderoga, a seargent and a scout of the Vermont militia
                            was attacked by a scout of the Enemy, they killed the seargent and took his party prisoners—when the party was brought to
                            ticonderoga, the commanding officer shewed great dissatisfaction at the accident, treated them with the
                            greatest tenderness, sent for the seargent and ordered him buried with the honors of war, after which
                            he released the party, with what provisions &c. they chose to take, and they returned home, with a letter from
                            Colonel St Leger to Gov: Chittenden, (as it’s said) apoligising for the accident. Upon this coming to by knowledge, I
                            addressed a letter to Gov. Chittenden (a copy of which I inclose, as likewise a copy of his answer). You will see by his
                            answer that he apologises for not sending me the letter, by affirming that he has sent the account of it to you; if so, I
                            should be much oblidged for a copy of the letter, I shall further be obliged if you will let me know whither he sent you
                            the original or a copy; if he sent you the original it must be satisfactory, otherwise the matter will still be doubtfull
                            in my opinion, and I shall think that he dare not produce the original.
                        The proceedings of the Vermonters has been of late very mysterious untill about ten days ago, when they in a
                            manner  of the , publicly allowed their determination to continue their
                            claim to the north river on the part of N. York, and to masons patint, on the part of N. Hampshire, and
                            did actually send an armed force with a piece of Artillery to protect & defend the adherents on the west side of
                            the twenty mile line—and woud have done very little less than to wage open war with the united states, who I conceive
                            bound by every tie of justice and policy, to defend and protect all its members from the insults of any Enemy, whither in-
                            or ex-ternal. I believe Sir I may venture to predict, that unless something decisive is done in the
                            course of this winter with respect to those people, that we have every thing to fear from them that
                                they are capable of in case we should be under the disagreeable necessity of making another campaign.
                        This may be considered as a strength language from me, who have ever considered as a
                            friend to Vermont, and indeed I ever was their friend, untill there conduct convinced me that they were
                            not friendly to the united States. Was I to judge by their professions, they are more mine, and the United states friend
                            than ever, but their actions, and their words appear to carry a very different meaning—During the course of my command I
                            have been promised every thing from their government and leading people, that I could wish for, but
                            they have taken particular care to perform nothing, while on the other hand the militia of New york
                            and that of Berkshire, attended to my acquisitions, with alacrity and uncommon spirit, and I believe the northern
                            & western frontiers are in a great measure indebted to them for the preservation of their honor &c.—I
                                most sincerely wish that matters may turn out better than I expect. And am with my best wishes
                            for your health & happiness, your most Obedient Servant
                        
                            John Stark
                        
                        
                            N.B. I set out for New Hampshire tomorrow.
                        
                     Enclosure
                                                
                            
                                Sir
                                Saratoga 5th Novr 1781
                            
                            Ordered by his Excellency the Commander in Chief to take the command of the northern Department, and to
                                call if necessary for the aid of the Militia of this State and those of Vermont for the protection of the Frontiers of
                                both I have seen with great Satisfactions the Alacrity with which both have taken the field on every requisition; but
                                accountable as I am to my Superiors, and inexcusable as I should be, If I neglected to advise them of any Occurrances
                                which carry the Air of Mistery, I wish to receive the most authentic Information respecting the Serjeant of the
                                Vermont Militia who was slain & his parts Captured by the British, and intreat your Excellency to put it my
                                Power to give a minute detail of it to Congress, by affording me the perusal of the Original Letter which the British
                                commanding Officer is said to have written you on the Occasion which will be returned by a safe Hand; and a Copy
                                transmitted to Congress—The report as brought to me, is, that when the party arrived at Ticonderoga, the British
                                Officer exprest great displeasure that the Citizens of Vermont should have been molested, sent for the Corps of the
                                deceased Serjeant, and caused it to be interred with military Honors, and then dismissed the Captured Party with what
                                Liquors and provisions they chose to carry & delivered them an Apologetic Letter to your Excellency—If this
                                be a true account It Indicates a deep stroke of Policy on the part of the Enemy to raise a Suspection in the Minds of
                                all Americans that the Vermonters are friendly to them, or that they have really had encouragement from some people in
                                Vermont on whose Influence they placed a full Confidence—That the people of Vermont are indubitably attached,
                                    zealously attached, to the American cause, no honest Man can entertain a doubt of, that It’s like
                                every other State contained lurking Traitors, is a reasonable Suposition. And if they by their Machinations have
                                brough on Suspisions Injurious to the people, there is no doubt but the latter will severely punish them as soon as
                                this Misdeeds of those Miscreants are fully develloped, no exertions on my part shall be wanting to eradicate every
                                Suspicion Injurious to the people of Vermont. Your Compliance with the Request contained in this Letter will probably
                                afford me one of the Means. And I further most earnestly wish your Acquiesence that I may detail the whole Business to
                                Congress in the true Light.
                            I congratulate you with a heart full satisfaction On the glorious event by which another british Army to
                                put into our power and which was announced on the 9th Instant by the discharge of fourteen Cannon & Yesterday
                                by the discharge of the like No. of platoon in honor to the united States of America.
                            
                                signed John Stark
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear General
                                Arlington 14th Novr 1781.
                            
                            Your kind favour of the 5th Inst. I rec’d by the 10 but through extreme Hurry of Business and for want of
                                a proper Conveyance have delayed the Answer untill now.
                            The particular Account you have requested me to send you in regard to the slain seargent of the Vermont
                                militia and the Return of the party with him who were discharged by the British Officer commanding I have that it my
                                duty to transmit to his excellency General Washington together with every other public movement in this Vicinity that
                                any way relates to the Welfare of the Independant States of America—which I doubt not will be satisfactory.
                            I take this Opportunity to return you my Thanks for the Honor done to this State by your directing the
                                discharge of fourteen Cannon on your late public day of rejoicing occasioned by the Capture of Lord Cornwallis and his
                                Army—A like Day will probably be observed in this State on the same occasion.
                            
                                Signed Thos Chittenden
                            
                        
                        
                    